NUMBER 13-01-637-CR

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI - EDINBURG




STEVEN RICHARD HORNER,                                              Appellant,

v.

THE STATE OF TEXAS,                                                      Appellee.




On appeal from the 36th District Court         
of San Patricio County, Texas.




CONCURRING OPINION ON MOTION FOR REHEARING
 
Before Chief Justice Valdez and Justices Rodriguez and Castillo
Concurring Opinion by Justice Castillo

         I concur with the result of the majority opinion.  The majority withdrew our
original opinion particularly to address the merits of an issue asserted in a brief Horner
filed pro se to supplement the brief his court appointed appellate counsel filed on his
behalf.   Respectfully, I would hold that Horner has presented nothing for appellate
review in his fourth issue presented.   
         Horner requested and was granted court appointed counsel to represent him on
appeal.  His counsel filed a brief in the case.  Horner has not clearly and unequivocally
asserted his right to represent himself on appeal.  Thus, court appointed counsel
remains the attorney of record in this appeal.  There is no right to hybrid
representation.  Rudd v. State, 616 S.W.2d 623, 625 (Tex. Crim. App. 1981). 
Accordingly, I would hold that Horner is not entitled to hybrid representation on
appeal.   The pro se brief presents nothing for review.  Id.   Without reaching or
addressing the merits of Horner’s supplemental issue, on this record I would also
vacate as improvidently granted any order allowing him hybrid representation. 

                                                                        ERRLINDA CASTILLO
                                                                        Justice


Publish.
Tex. R. App. P. 47.2(b).

Concurring opinion delivered and 
filed this 3rd day of March, 2004.